     Case 3:19-cv-02454-MMA-MSB Document 27 Filed 05/29/20 PageID.196 Page 1 of 4

1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    TY STEWART, et al.,                                Case No.: 19cv2454-MMA (MSB)
12                                     Plaintiffs,
                                                         ORDER SETTING IN-PERSON
13    v.                                                 SETTLEMENT CONFERENCE AND
                                                         CONTINUING CASE MANAGEMENT
14    KODIAK CAKES, LLC,
                                                         CONFERENCE
15                                   Defendant.

16
17
18          The Court conducted a telephonic Early Neutral Evaluation Conference with the
19    parties on May 27, 2020. As discussed with and agreed upon by the parties, the Court
20    sets a follow-up telephonic Settlement Conference (SC) on June 11, 2020, at 1:30 p.m.
21    The Case Management Conference, previously scheduled for May 27, 2020, is hereby
22    CONTINUED to June 11, 2020, at 1:30 p.m. The following rules apply:
23          1.    The Court will use its official Zoom video conferencing account to hold the
24    SC. IF YOU ARE UNFAMILIAR WITH ZOOM: Zoom is available on computers through a
25    download on the Zoom website (https://zoom.us/meetings) or on mobile devices
26
27
28
                                                     1
                                                                              19cv2454-MMA (MSB)
     Case 3:19-cv-02454-MMA-MSB Document 27 Filed 05/29/20 PageID.197 Page 2 of 4

1     through the installation of a free app.1 Joining a Zoom conference does not require
2     creating a Zoom account, but it does require downloading the .exe file (if using a
3     computer) or the app (if using a mobile device). Participants are encouraged to create
4     an account, install Zoom, and familiarize themselves with Zoom in advance of the SC.2
5     There is a cost-free option for creating a Zoom account.
6            2.     Prior to the start of the SC, the Court will e-mail each SC participant an
7     invitation to join a Zoom video conference. Again, if possible, participants are
8     encouraged to use laptops or desktop computers for the video conference, as mobile
9     devices often offer inferior performance. Participants shall join the video conference by
10    following the ZoomGov Meeting hyperlink in the invitation. Participants who do not
11    have Zoom already installed on their device when they click on the ZoomGov Meeting
12    hyperlink will be prompted to download and install Zoom before proceeding. Zoom
13    may then prompt participants to enter the password included in the invitation. All
14    participants will be placed in a waiting room until the SC begins.
15           3.     Each participant should plan to join the Zoom video conference at least five
16    minutes before the start of the SC to ensure that the SC begins promptly at 1:30 p.m.
17    The Zoom e-mail invitation may indicate an earlier start time, but the SC will begin at
18    the Court-scheduled time.
19           4.     Zoom’s functionalities will allow the Court to conduct the SC as it ordinarily
20    would conduct an in-person SC. That is, the Court will begin the SC with all participants
21    joined together in a main session. After an initial discussion in the main session, the
22    Court will divide participants into separate, confidential sessions, which Zoom calls
23
24
25
      1 If possible, participants are encouraged to use laptops or desktop computers for the video conference,
26
      as mobile devices often offer inferior performance.
27
      2 For help getting started with Zoom, visit: https://support.zoom.us/hc/en-us/categories/200101697-
28    Getting-Started.
                                                         2
                                                                                           19cv2454-MMA (MSB)
     Case 3:19-cv-02454-MMA-MSB Document 27 Filed 05/29/20 PageID.198 Page 3 of 4

1     Breakout Rooms.3 In a Breakout Room, the Court will be able to communicate with
2     participants from a single party in confidence. Breakout Rooms will also allow parties
3     and counsel to communicate confidentially without the Court.
4           5.     No later than June 3, 2020, counsel for each party shall send an e-mail to the
5     Court at efile_berg@casd.uscourts.gov containing the following:
6                  a.     The name and title of each participant, including all parties and
7     party representatives with full settlement authority, claims adjusters for insured
8     defendants, and the primary attorney(s) responsible for the litigation;
9                  b.     An e-mail address for each participant to receive the Zoom video
10    conference invitation; and
11                 c.     A telephone number where each participant may be reached so that
12    if technical difficulties arise, the Court will be able to proceed telephonically instead of
13    by video conference. (If counsel prefers all participants of their party on a single
14    conference call, counsel may provide a conference number and appropriate call-in
15    information, including an access code, where all counsel and parties or party
16    representatives for that side may be reached as an alternative to providing individual
17    telephone numbers for each participant.)
18          6.     All participants shall display the same level of professionalism during the SC
19    and be prepared to devote their full attention to the SC as if they were attending in
20    person. Because Zoom may quickly deplete the battery of a participant’s device, each
21    participant should ensure that their device is plugged in or that a charging cable is
22    readily available during the video conference.
23    ///
24    ///
25    ///
26
27
      3
         For more information on what to expect when participating in a Zoom Breakout Room, visit:
28    https://support.zoom.us/hc/en-us/articles/115005769646.
                                                    3
                                                                                   19cv2454-MMA (MSB)
     Case 3:19-cv-02454-MMA-MSB Document 27 Filed 05/29/20 PageID.199 Page 4 of 4

1           7.    If the case does not settle during the SC, the Court will hold the CMC
2     immediately following the SC with counsel only.
3           IT IS SO ORDERED.
4     Dated: May 28, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                                                                               19cv2454-MMA (MSB)
